
	
		I
		111th CONGRESS
		1st Session
		S. 60
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 14, 2009
			Referred to the Committee on the Judiciary
		
		AN ACT
		To prohibit the sale and counterfeiting of
		  Presidential inaugural tickets.
	
	
		1.Prohibition on sale and counterfeiting of
			 inaugural tickets
			(a)In generalChapter 25 of title 18, United States Code,
			 is amended by adding at the end the following:
				
					515.Prohibition on sale and counterfeiting of
				inaugural tickets
						(a)In generalIt shall be unlawful for any person
				to—
							(1)except as provided in subsection (b),
				knowingly and willfully sell for money or property, or facilitate the sale for
				money or property of, a ticket to a Presidential inaugural ceremony;
							(2)with the intent to defraud, falsely make,
				forge, counterfeit, or falsely alter a ticket to a Presidential inaugural
				ceremony; or
							(3)with the intent to defraud, use, unlawfully
				possess, or exhibit a ticket to a Presidential inaugural ceremony, knowing the
				ticket to be falsely made, forged, counterfeited, or falsely altered.
							(b)ExceptionThis section shall not apply to the sale
				for money or property, facilitation of such a sale, or attempt of such a sale,
				of a ticket to a Presidential inaugural ceremony—
							(1)that occurs after the date on which the
				Presidential inaugural ceremony for which the ticket was issued occurs;
				or
							(2)by an official presidential inaugural
				committee established on behalf of a President-elect of the United
				States.
							(c)PenaltyWhoever violates subsection (a) shall be
				fined under this title, imprisoned not more than 1 year, or both.
						(d)DefinitionIn this section, the term
				Presidential inaugural ceremony means a public inaugural ceremony
				at which the President-elect or the Vice President-elect take the oath or
				affirmation of office for the office of President of the United States or the
				office of Vice President of the United States,
				respectively.
						.
			(b)Amendment to chapter analysisThe chapter analysis for chapter 25 of
			 title 18, United States Code, is amended by inserting at the end the
			 following:
				
					
						515. Prohibition on sale and
				counterfeiting of inaugural
				tickets.
					
					.
			
	
		
			Passed the Senate
			 January 13, 2009.
			Nancy Erickson,
			Secretary
		
	
